Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 25, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                        Stephen J. Markman
  144840(57)                                                                                                Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                    Bridget M. McCormack,
  GERALD THOM and AILEEN THOM,                                                                                        Justices
           Plaintiffs-Appellees
                                                                    SC: 144840
                                                                    COA: 301568
                                                                    Macomb CC: 2004-003383-CZ
  and
  LOCKWOOD HILLS ASSOCIATION,
          Intervening-Plaintiff,
  v
  SIMON PALUSHAJ and SACA PALUSHAJ,
             Defendants-Appellants.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s October 4,
  2012 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 25, 2013                    _________________________________________
         d0122                                                                 Clerk